976 F.2d 46
298 U.S.App.D.C. 98
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.GLOBAL BROADCASTING GROUP, INC., Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee,Multicultural Broadcasting, Inc., Intervenor.
No. 92-1354.
United States Court of Appeals, District of Columbia Circuit.
Aug. 13, 1992.

Before MIKVA, Chief Judge, BUCKLEY and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for stay and emergency relief;  the "supplement to appeal";  the oppositions to the motion for stay;  and the response thereto, it is


2
ORDERED that, to the extent Global Broadcasting Group, Inc.  ("Global") seeks a writ of mandamus compelling the Federal Communications Commission ("Commission") to stay the order issued by the Commission's Mass Media Bureau on August 11, 1992 ("August 11 order"), the request be denied.   Global has not demonstrated the requisite likelihood of success on the merits to warrant the extraordinary relief requested.   See Reynolds Metals Co. v. Federal Energy Regulatory Commission, 777 F.2d 760, 762 (D.C.Cir.1985) (to obtain relief under All Writs Act, 28 U.S.C. § 1651, party must satisfy the well established requirements the court routinely applies for a stay pending appeal);  D.C. Circuit Handbook of Practice and Internal Procedures 38-39 (1987).   It is


3
FURTHER ORDERED, on the court's own motion, that to the extent Global seeks to appeal the August 11 order, this appeal be dismissed.   This court lacks jurisdiction to review the order of the Mass Media Bureau because no final order of the Commission has been entered.   See 47 U.S.C. § 155(c)(7).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.